internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-118028-98 date date re parent distributing controlled sub sub sub sub f sub business a plr-118028-98 business b state y state z country x dear this is in reply to a letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was received on date and date the material submitted for consideration is summarized below parent is a state z corporation the stock of which is widely held and publicly traded parent is the common parent of a consolidated_group that files together with its includible affiliates a consolidated federal_income_tax return parent is engaged through its affiliates in the conduct of business a and business b in the united_states and in country x distributing is a country x corporation and is engaged in the conduct of business a and business b parent has owned all of the outstanding shares of distributing for the past years sub is a state y corporation and is engaged in the conduct of business a all of the outstanding shares of sub are owned by parent sub a state z corporation is a holding_company that through its subsidiaries is engaged in the conduct of business b parent has owned all of the outstanding shares of sub for more than years sub is a state y corporation and is engaged in the conduct of business b all of the outstanding shares of sub are owned by sub sub is a state y corporation and is engaged in the conduct of business b all of the outstanding shares of sub are owned by sub f sub is a country x corporation and is engaged in the conduct of business b all of the outstanding shares of f sub are owned by sub parent has submitted data indicating that both business a and business b plr-118028-98 conducted by distributing have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years there are dramatic differences in the cultures needs and business perspectives of business a and business b in order to permit the resolution of management systemic and other problems that are exacerbated by the operation of business a and business b within a single corporation it is proposed that business a and business b be conducted by independent groups of companies both of which would be under the general oversight of parent parent’s management has determined that the establishment of two independent companies to conduct each of business a and business b will enable management of each to enhance the success of its respective business by permitting management to resolve such problems and to focus on the specific needs and objectives of its business accordingly the following transaction is proposed i sub will liquidate into parent ii parent will form controlled a new country x corporation and transfer to it a nominal amount of capital in exchange for all of controlled’s issued and outstanding voting common_stock iii distributing will transfer business b to controlled iv parent will transfer the stock of controlled to sub v sub will merge with and into sub with sub receiving the assets of sub namely its business b sub business b and the stock of controlled and f sub vi sub will form a new u s_corporation newco and transfer to it the sub business b in exchange for all of newco’s issued and outstanding voting common_stock vii parent will transfer the shares of distributing to sub the taxpayer has made the following representations in connection with the proposed transaction a b any indebtedness owed by controlled to distributing after the distribution of the controlled stock will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by parent as a creditor employee or in any capacity other than that of a shareholder of the corporation plr-118028-98 c d e f g h i j k the years of financial information submitted on behalf of distributing’s business a is representative of the corporation's present operations and with regard to business a there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of distributing’s business b is representative of the corporation's present operations and with regard to business b there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue the active_conduct of its businesses independently and with its separate employees the distribution of the stock of controlled is carried out to allow each of distributing and controlled to focus its management attention and capital on maximizing the profitability of business a and business b respectively the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of either distributing or controlled after the transaction except for the contribution of the stock of distributing and controlled to lower tier u s subsidiaries of parent there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities to be assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities to be assumed in the transaction and the liabilities to which the assets to be transferred are subject were incurred in the ordinary course of business and are associated with the assets to be transferred except for the possibility that short term intercompany liabilities may exist immediately following the transaction in order to accomplish an appropriate division of property no intercorporate debt will exist between plr-118028-98 distributing and controlled at the time of or subsequent to the distribution of the controlled stock payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled neither distributing nor controlled is a passive_foreign_investment_company as defined in sec_1297 distributing is and controlled will be a controlled_foreign_corporation within the meaning of sec_957 the transfer by parent of the controlled stock to sub will qualify as a sec_351 transfer the transfer by parent of the distributing stock to sub will qualify as a sec_351 transfer l m n o p q r based solely on the information submitted and the representations set forth above and provided that i distributing and controlled are each corporations within the meaning of sec_7701 ii distributing and controlled are each controlled_foreign_corporations within the meanings of sec_957 and iii the requirements of paragraphs c and d of the temporary income_tax regulations b -1 and all of the conditions and requirements of b -4 through b -12 are met we hold as follows for federal_income_tax purposes the transactions described in steps ii and iii will be treated as if distributing formed controlled transferred its business b assets to controlled in exchange for controlled common_stock and the assumption by controlled of distributing’s liabilities associated with business b and distributing distributed all of the stock of controlled to parent rev_rul c b plr-118028-98 the transfer by distributing to controlled of its business b assets and the assumption by controlled of distributing’s liabilities associated with such assets followed by the distribution of all of the stock of controlled to parent will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a party to a reor- ganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing on the transfer of its business b assets to controlled in exchange for all of the stock of controlled and controlled's assumption of the liabilities associated with such assets sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of the assets from distributing in exchange for all of the outstanding_stock of controlled and controlled’s assumption_of_liabilities sec_1032 the basis of the assets transferred to controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of parent on its receipt of the stock of controlled sec_355 no gain_or_loss will be recognized by distributing upon the distribution to parent of all of the stock of controlled sec_361 the basis of the stock of distributing and controlled in the hands of parent after the distribution will be the same as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1 a of the income_tax regulations sec_358 the holding_period of the controlled stock received by parent will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 the distribution of the stock of controlled by distributing is an exchange to which paragraphs a and c of b -10 apply c -1 plr-118028-98 the earnings_and_profits of controlled to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period parent held controlled stock or was considered as holding it by reason of the application of sec_1223 while controlled was a controlled_foreign_corporation will be attributable to such stock held by sub sec_1_1248-1 the earnings_and_profits of distributing to the extent attributable to such stock under sec_1_1248-2 or sec_1_1248-3 whichever is applicable which were accumulated in taxable years of such foreign_corporation beginning after date during the period parent held distributing stock or was considered as holding it by reason of the application of sec_1223 while controlled was a controlled_foreign_corporation will be attributable to such stock held by sub sec_1_1248-1 if the requirements and conditions of b -10 are not complied with the commissioner shall make a determination whether and to the extent controlled will be considered to be a corporation based on all the facts and circumstances surrounding the failure to comply b -1 b the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process no opinion is expressed with respect to whether any or all of the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code no opinion is expressed as to the application of sec_1248 to the transfer of the controlled and the f sub stock to sub in step iv above finally no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings plr-118028-98 this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by ________________________________ filiz a serbes assistant to the chief branch
